NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LINA TAN,                                       No.    18-71241

                Petitioner,                     Agency No. A205-768-434

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Lina Tan, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations under the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We

deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Tan’s omission of a phone call with her employer from her asylum

application and declaration that, when raised for the first time in Tan’s testimony,

described a new aspect of Tan’s claimed fear of returning to China. See id. at 1048

(adverse credibility determination reasonable under “the totality of

circumstances”); see also Silva-Pereira v. Lynch, 827 F.3d 1176, 1185-86 (9th Cir.

2016) (prior omission supported adverse credibility determination where new

allegations presented a more compelling claim of persecution). Tan’s explanations

do not compel a contrary conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th

Cir. 2000). Substantial evidence also supports the agency’s finding that Tan did

not present documentary evidence that would otherwise establish her eligibility for

relief. See Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014) (petitioner’s

documentary evidence was insufficient to independently support claim in part

because declarants were not available for cross examination and the authenticity of

the documents relied on applicant’s discredited testimony). Thus, in the absence of




                                          2
credible testimony, in this case, Tan’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, substantial evidence supports the agency’s denial of Tan’s CAT

claim because it was based on the same evidence found not credible, and the

additional evidence in the record does not compel the conclusion that it is more

likely than not she would be tortured by or with the consent or acquiescence of the

government if returned to China. See Shrestha, 590 F.3d at 1048-49.

      As stated in the court’s July 24, 2018 order, the temporary stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                         3